Exhibit 10.28

LOGO [g97837img001.jpg]

North America Executive Employee Company Vehicle Policy

 

A. OBJECTIVE

 

  1. Provide guidelines and limits for Company provided vehicles.

 

  2. Comply with IRS and other relevant regulations relating to personal and
business use of Company provided vehicles.

 

B. POLICY

 

  1. Employees assigned to designated positions with North America companies
within Sensus Metering Systems are eligible for Company vehicles as provided by
this policy and as approved by the employee’s immediate supervisor.

 

  2. Choice of make and model of Company provided vehicles for employees in
Levels A-B shall be at the discretion of the employee up to the dollar amount
(total acquisition cost) specified in Attachment A for the employee’s level.

 

C. SCOPE/ELIGIBILITY

 

  1. This policy applies to all Sensus Metering Systems North America locations.
Eligibility levels, auto values/choices are set forth in Attachment A, which may
be amended from time to time by the Company.

 

  2. The employee’s “Position Title,” reporting level, and the scope of the
employee’s responsibility determine eligibility for a specific level and
vehicle. The Vice President of Human Resources for Sensus Metering Systems will
make the final determination, in case of questions.

 

D. ADMINISTRATION

Primary responsibility for administering the Sensus Metering Systems company
vehicle policy rests with the Fleet Administrator.

 

E. PROCEDURE

 

  1. Ordering

 

  a. If the vehicle is for a new hire the eligible employee should contact the
Administrator as soon as the employment offer has been accepted to order his or
her Company vehicle, according to the specified level for that employee.

 

  b. When an Employee’s Company vehicle meets the replacement criteria in the
current model year a replacement order form will be provided. Completed order
forms and approvals must be forwarded to the Administrator. After all approvals,
the vehicle may be ordered by calling the leasing company’s 800 number. A
leasing company representative specifically assigned to Sensus Metering Systems
will confirm the vehicle and options and place the order. Confirmation of the
order and estimated arrival date (normally 8 to 12 weeks) will be sent to the
employee.



--------------------------------------------------------------------------------

Sensus Metering Systems

North America Executive Vehicle Policy

Revised August 1, 2007

Page 2

 

  2. Policy Compliance

Prior to placing the vehicle order the employee will be required to sign an
Operation of Company Vehicle form that acknowledges understanding and
expectations for use of a Company vehicle. A Company vehicle will not be
provided to any employee who refuses to sign the Operation of Company Vehicle
Form. In addition, prior to placing the vehicle order a Motor Vehicle Record
check will be made on the employee and spouse. If the Motor Vehicle Record check
indicates that an employee’s license is under suspension, the vehicle will not
be ordered until the license had been reinstated. In addition, driver records
reflecting DUI, DWI convictions and/or history of multiple moving traffic
violations and accidents could result in denial or suspension of the
authorization to have a Company vehicle.

 

  3. Maintenance and Accident Services

The employee is responsible to obtain all maintenance (scheduled and
non-scheduled) and accident repairs as outlined by the leasing company’s policy.
The leasing company must authorize all maintenance service over $100 and all
accident repairs. All maintenance service under $100 will not require prior
authorization, but must be taken to one of the leasing company’s approved
maintenance providers. These are available on the web site (www.phh.com/fleet).
Unauthorized service and repairs claimed on an expense voucher will not be
reimbursed.

 

  4. Taxable Compensation for Personal Use

IRS requires that the Company and the employee track personal use of the Company
vehicle, thus the employee is required to record business miles and personal
miles. At the end of each year, personal use will be calculated and added to the
employee’s wages. This amount will be a taxable adjustment made to mid-December
paychecks.

Business use of a company vehicle is defined as the use of the vehicle in
conjunction with activities directly related to the Company’s business. Personal
use of a company vehicle would include, but is not limited to, items such as
commuting, using the vehicle for personal errands on the weekends or after
normal business hours and vacations. Commuting is considered from the employee’s
personal residence to their normal place of business.



--------------------------------------------------------------------------------

Sensus Metering Systems

North America Executive Vehicle Policy

Revised August 1, 2007

Page 3

 

  5. Licensing and Registration

The leasing company will make the initial application for title, license plates,
and registration in the name of the leasing company in care of the Company name
and the employee’s home or office address. The leasing company will send the
necessary documents directly to the employee. This includes each year’s license
plates and any registration of relocated vehicles.

 

  6. Replacement

Vehicles will be replaced according to the following schedule:

36 months or 60,000 miles – Level A

48 months or 70,000 miles – Level B

If the employee’s termination or retirement date is known, a vehicle will not be
replaced prior to such termination or retirement.

 

  7. Vehicle Purchase

If the Company does not wish to reassign the Company vehicle, the employee has
the first option to purchase the vehicle when replaced. The vehicle will be
offered to the employee at the then current wholesale value as determined by the
leasing company.

 

F. USE

The vehicle is provided for the employee’s business and personal use and may be
driven by a spouse if properly licensed to drive.

 

G. ALLOWANCES

No vehicle allowances are permitted.

 

H. TERMINATION OF EMPLOYMENT

Upon termination of employment, the employee shall return the Company provided
vehicle to a location designated by the Fleet Administrator. No person shall be
permitted to drive a Company vehicle following termination of employment. The
Vice President of Human Resources must approve any exceptions.

 

I. TRANSITION

 

  1. No Company vehicles will be upgraded or downgraded under this Policy until
an employee’s current Company vehicle comes up for replacement during the
regular cycle. Employees who are no longer eligible for a Company vehicle under
this policy will be permitted to keep their current Company vehicle until the
vehicle comes up for replacement during the regular cycle.

 

  2. The Fleet Administrator reserves the right to reassign vehicles that have
become surplus to eligible employees under this policy in lieu of ordering a new
vehicle or pending the ordering and delivery of a new vehicle.



--------------------------------------------------------------------------------

Sensus Metering Systems

North America Executive Vehicle Policy

Revised August 1, 2007

Page 4

 

J. INTERPRETATION/AMENDMENT

Interpretation or questions regarding this policy will be made or answered by
the Fleet Administrator and any disputes will be raised to the Vice President,
Human Resources for final resolution. This Policy may be updated and amended
periodically at the discretion of the Sensus Metering Systems.



--------------------------------------------------------------------------------

LOGO [g97837img001.jpg]

Sensus Metering Systems

North American Vehicle Policy

Attachment A

Executive Plan

 

Plan

  

Auto Value Maximum*

  

Vehicle Make

Level A      

•        Chief Executive Officer

 

•        Chief Financial Officer

 

•        Chief Operating Officer

   Up to $50,000 value    Any Level B      

•        Corporate Vice Presidents (Direct Reports to CEO, CFO, & COO) as
approved by the CEO

 

•        Presidents of Aligned Businesses (PDC & Smith-Blair)

 

•        Vice Presidents in charge of SMS Businesses (Water, Gas & AMI/Electric)

   Up to $35,000 value    Any

 

* Based on Vehicle Sticker Price including options

Revised August 1, 2007